

116 HR 4673 IH: IDEA High Cost Pool Funding Act
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4673IN THE HOUSE OF REPRESENTATIVESOctober 15, 2019Mr. Huffman (for himself, Mr. Fitzpatrick, Mr. Lowenthal, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Individuals with Disabilities Education Act to direct the Secretary to provide
			 additional funds to States to establish and make disbursements from high
			 cost funds.
	
 1.Short titleThis Act may be cited as the IDEA High Cost Pool Funding Act. 2.Additional amounts for high cost fundsSection 611(e)(3) of the Individuals with Disabilities Education Act (20 U.S.C. 1411(e)(3)) is amended by adding at the end the following:
			
				(J)Additional amounts for high cost funds
 (i)In generalFrom the funds appropriated to carry out this subparagraph, the Secretary shall award grants to each State (without regard to whether the State has reserved funds under subparagraph (A)(i)), to carry out the activities described in subparagraph (A)(i) in accordance with the State plan published pursuant to subparagraph (C) (as amended or developed pursuant to clause (v) of this subparagraph), and the other terms and conditions of this paragraph with respect to funds reserved under subparagraph (A)(i), except that a State, to establish and support a high cost fund, may not use more than—
 (I)5 percent of the amount of a grant received under this subparagraph in the first year; and (II)2 percent of such amount in each subsequent year.
						(ii)Grant amount
 (I)In generalA grant awarded to a State under this subparagraph shall be in an amount equal to 5 percent of the State’s allocation under subsection (d) for the fiscal year for which the grant is awarded, except that no State shall receive a grant amount that is less than 5 percent of the State’s allocation under subsection (d) for fiscal year 2010.
 (II)Ratable reductionIf the amounts appropriated for any fiscal year to carry out this subparagraph are insufficient to pay the full amounts that all States are eligible to receive under this subparagraph for such year, then the Secretary shall ratably reduce the payments to all such States for such year.
 (iii)ReallotmentIf a State does not apply for a grant under this subparagraph for any fiscal year, or if the State does not meet the requirements of this subparagraph, the Secretary shall reallot such amount to the remaining States in accordance with this subparagraph.
 (iv)Matching fundsTo receive a grant under this subparagraph, a State shall provide— (I)non-Federal matching funds for the cost of the activities for which the grant is awarded in an amount that is not less than 25 percent of the amount of the grant; or
 (II)an assurance to the Secretary that the State will use an amount of non-Federal funds that is not less than 25 percent of the amount of the grant to carry out activities similar to the activities described in subparagraph (A)(i) during the grant period of the grant awarded to the State.
 (v)State plansTo receive a grant under this subparagraph, a State shall— (I)in the case of a State that has published a State plan pursuant to subparagraph (C), amend the State plan to include any information that the Secretary may require for the State to receive a grant under this subparagraph; and
 (II)in the case of a State that has not published a State plan pursuant to subparagraph (C), develop and publish a State plan pursuant to subparagraph (C), which includes any information that the Secretary may require for the State to receive a grant under this subparagraph.
 (vi)WaiverA State desiring a grant under this subparagraph to use in accordance with clause (i), but requiring a waiver of any provision of this subparagraph due to an aspect of State governmental structure that is incompatible with this subparagraph, may request such a waiver as part of its State plan under subparagraph (C).
 (K)Annual reportingNot later than 1 year after the first grant is awarded under subparagraph (J), and annually thereafter, the Secretary shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report on the effectiveness of disbursements made from high cost funds for the most recent fiscal year, which shall include—
 (i)the amount of grant funds awarded to each State under subparagraph (J); (ii)the number of States that received a waiver pursuant to subparagraph (J)(vi);
 (iii)an identification of each State that did not receive a grant under subparagraph (J), but made disbursements from a high cost fund established under subparagraph (A)(i) solely using the funds the State reserved pursuant to subparagraph (A)(i); and
 (iv)an identification of each State that did not receive a grant under subparagraph (J), but made disbursements from a high cost fund similar to a high cost fund established under subparagraph (A)(i) solely using non-Federal funds..
		